10/16/2020




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 20-0098


                  Supreme Court Cause No. DA 20-0098



__________________________________________________________________
 IN RE THE MARRIAGE OF:

 THOMAS N. DIETRICH,

               Petitioner/Appellant,
                                                 ORDER GRANTING
 and                                             EXTENSION OF TIME

 JOHN H. GODBE,

               Respondent/Appellee.


       Upon consideration of Appellant's Motion for Extension of Time to File Reply

Brief, and for good cause appearing therefore,

       IT IS HEREBY ORDERED that Appellant Thomas N. Dietrich is granted an

extension of time to and including November 23, 2020, within which to file his

Reply Brief.

       No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 16 2020